           Case 1:19-cv-02268-JPC Document 64 Filed 08/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BHOWAN ACHAIBAR,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19 Civ. 2268 (JPC)
                  -v-                                                  :
                                                                       :      JUDGMENT
PORT AUTHORITY TRANS HUDSON CORP.,                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        After a jury trial before the Honorable John P. Cronan, United States District Judge, a jury

rendered a verdict in favor of Plaintiff Bhowan Achaibar against Defendant Port Authority Trans

Hudson Corp. in the amount of $1,000,000 for past pain and suffering and $1,250,000 for future

pain and suffering. The jury further found Defendant 100% at fault.

        The parties have stipulated that Defendant claims liens of $176,288.73 for past medical

expenses spent on Plaintiff’s behalf and $69,691.20 for past wages paid to Plaintiff, in connection

with the injuries at issue in this case. The parties further have stipulated that these claimed lien

amounts be added to any verdict rendered in favor of Plaintiff. Plaintiff’s total verdict is therefore

$2,495,979.93. The parties further have stipulated that Defendant’s liens are to be deducted from

the total verdict on a dollar-for-dollar basis.
         Case 1:19-cv-02268-JPC Document 64 Filed 08/17/21 Page 2 of 2


       Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED: That judgment is

entered in favor of Plaintiff Bhowan Achaibar as against Defendant Port Authority Trans Hudson

Corp. for the total sum of $2,250,000.

       SO ORDERED.

Dated: August 17, 2021                           __________________________________
       New York, New York                                 JOHN P. CRONAN
                                                        United States District Judge




                                             2
